DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 10 of U.S. Patent No. 11026158 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:
Current App# 17/317194
US Pat. No. 11026158 B2
1. A method for information transmission, comprising:
determining, by a network device, first indication information, multiple pieces of scheduling information, and multiple pieces of identification information, the first indication information indicating at least one piece of dedicated system information supported by the network device, the multiple pieces of identification information being configured to identify valid scheduling information in the multiple pieces of scheduling information;
receiving, by the network device, a request message sent from a terminal device, the request message being configured to request for first dedicated system information; and
sending, by the network device, first dedicated system information according to scheduling information of the first dedicated system information, the multiple pieces of scheduling information comprising the scheduling information of the first dedicated system information.
1. A method for information transmission, comprising:
sending, by a network device, first indication information to a terminal device, the first indication information indicating at least one of dedicated system information supported by the network device;
receiving, by the network device, a request message sent from the terminal device, the request message being configured to request for first dedicated system information;
sending, by the network device, multiple pieces of scheduling information and multiple pieces of identification information to a terminal device simultaneously, wherein the multiple pieces of identification information are configured to identify valid scheduling information in the multiple pieces of scheduling information, the multiple pieces of scheduling information correspond to the multiple pieces of identification information one to one, and the multiple pieces of scheduling information comprise scheduling information of the first dedicated system information; and
sending, by the network device, the first dedicated system information according to the scheduling information of the first dedicated system information.
7. A method for information transmission, comprising:
sending, by a terminal device, a request message to a network device, the request message being configured to request for first dedicated system information; and
receiving, by the terminal device, first dedicated system information according to scheduling information of the first dedicated system information, the scheduling information of the first dedicated system information being comprised in multiple pieces of scheduling information, the multiple pieces of scheduling information, first indication information and multiple pieces of identification information being determined by the network device, the first indication information indicating at least one piece of dedicated system information supported by the network device, the multiple pieces of identification information being configured to identify valid scheduling information in the multiple pieces of scheduling information.
5. A method for information transmission, comprising:
receiving, by the terminal device, first indication information sent by a network device, the first indication information indicating at least one of dedicated system information supported by the network device;
sending, by the terminal device, a request message to the network device, the request message being configured to request for first dedicated system information;
receiving, by a terminal device, multiple pieces of scheduling information and multiple pieces of identification information from the network device simultaneously, wherein the multiple pieces of identification information are configured to identify valid scheduling information in the multiple pieces of scheduling information, the multiple pieces of scheduling information corresponding to the multiple pieces of identification information one to one, and the multiple pieces of scheduling information comprise scheduling information of the first dedicated system information; and
receiving, by the terminal device, the first dedicated system information according to the scheduling information of the first dedicated system information.
13. A terminal device, comprising: a sender, a receiver a memory and a processor, wherein the memory is configured to store instructions, and the processor is configured to execute the instructions stored in the memory to;
control the sender to send a request message to a network device, the request message being configured to request for first dedicated system information; and
control the receiver to receive first dedicated system information according to scheduling information of the first dedicated system information, the scheduling information of the first dedicated system information being comprised in multiple pieces of scheduling information, the multiple pieces of scheduling information, first indication information and multiple pieces of identification information being determined by the network device, the first indication information indicating at least one piece of dedicated system information supported by the network device, the multiple pieces of identification information being configured to identify valid scheduling information in the multiple pieces of scheduling information.
10. A device for information transmission, comprising:
a receiver configured to:
receive first indication information sent by a network device, the first indication information indicating at least one of dedicated system information supported by the network device;
send a request message to the network device, the request message being configured to request for first dedicated system information;
receive multiple pieces of scheduling information and multiple pieces of identification information from the network device simultaneously, wherein the multiple pieces of identification information are configured to identify valid scheduling information in the multiple pieces of scheduling information, the multiple pieces of scheduling information corresponding to the multiple pieces of identification information one to one, and the multiple pieces of scheduling information comprise scheduling information of the first dedicated system information; and
receive the first dedicated system information according to the scheduling information of the first dedicated system information.




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5- 6, 7, 9, 11- 13, 15 and 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. (US Pub. No. 2016/0374109 A1), hereafter Rico in view of Lee et al. (US Pub. No. 2015/0195774 A1).

	Regarding claim 1, Rico teaches a method for information transmission, comprising:
	determining, by a network device, first indication information, multiple pieces of scheduling information, and multiple pieces of identification information, the first indication information indicating at least one piece of dedicated system information supported by the network device, the multiple pieces of identification information being configured to identify valid scheduling information in the multiple pieces of scheduling information; receiving, by the network device, a request message sent from a terminal device, the request message being configured to request for first dedicated system information; and sending, by the network device, first dedicated system information according to scheduling information of the first dedicated system information, the multiple pieces of scheduling information comprising the scheduling information of the first dedicated system information
(Rico in claim 43 teaches about an apparatus (i.e. network device), determines a bandwidth or duplexing configuration for communication with a user equipment (UE);
determine a scheduling parameter for a SIB based at least in part on the bandwidth or duplexing configuration; and transmit the SIB according to the scheduling parameter; now refer to Fig. 14 regarding UE receives (from network device) signaling indicative of the scheduling parameter and then eventually receives the SIB (i.e. here system information) according to the scheduling parameter; now refer to [0048] wherein the scheduling parameters for MTC SIB1 (i.e. system information and which is dedicated to MTC (i.e. first indication information indicating at least one piece of dedicated system information supported)) may be determined by a MTC UE based on an identifier in a separate broadcast message (i.e. multiple piece of identification information here) (e.g., in the master information block (MIB i.e. multiple pieces of scheduling information)). An MTC UE may read the broadcast message, interpret the identifier, and ascertain SIB1 scheduling parameters; now refer to [0075].. An identifier may be contained in a broadcast message sent by base station 105-a, for example, in the MIB.. The scheduling parameters may include the SIB1 repetition level, the TB), or the subframe index. The scheduling parameters may depend on the communication duplexing configuration, bandwidth, or frequency hopping configuration, or the like; see [0076 and Table 1] The identifier may contain a multi-bit field, which UE 115-a may use to determine the scheduling parameters for SIB1. By way of example, the following tables illustrate possible multi-bit field identifiers that may be provided in a MIB. For instance, Table 1 (i.e. 2 bit identifier) shows how the identifier may be used to determine the scheduling parameters and how those parameters may depend on the duplexing configuration and bandwidth…). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rico to make system more effective in a way that resource utilization/management can be carried out efficiently in the communication system. But Rico fails state about receiving, by the network device, a request message sent from a terminal device, the request message being configured to request for first dedicated system information; however Lee teaches in [0128] regarding SIBs types including dedicated ones; now refer to Fig. 14 regarding request for SIBs [0136- 0138]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Rico to make system more effective. Having a mechanism of having the request message sent from a terminal device, the request message being configured to request for first dedicated system information; greater way resources can be utilized in the communication system to carry out efficient communication in the communication system.

	Regarding claim 3, Rico in view of Lee teaches as per claim 1, wherein the multiple pieces of scheduling information correspond to the multiple pieces of identification information one to one; Rico see to [0075].. An identifier may be contained in a broadcast message sent by base station 105-a, for example, in the MIB (i.e. multiple pieces of scheduling information).. The scheduling parameters may include the SIB1 repetition level, the TB), or the subframe index. The scheduling parameters may depend on the communication duplexing configuration, bandwidth, or frequency hopping configuration, or the like; see [0076 and Table 1] The identifier may contain a multi-bit field, which UE 115-a may use to determine the scheduling parameters for SIB1. By way of example, the following tables illustrate possible multi-bit field identifiers that may be provided in a MIB. For instance, Table 1 (i.e. 2 bit identifier) shows how the identifier may be used to determine the scheduling parameters and how those parameters may depend on the duplexing configuration and bandwidth…

	Regarding claim 5, Rico in view of Lee teaches as per claim 1, wherein each of the multiple pieces of scheduling information corresponds to the at least one piece of dedicated system information; Rico see to [0075].. An identifier may be contained in a broadcast message sent by base station 105-a, for example, in the MIB (i.e. multiple pieces of scheduling information).. The scheduling parameters may include the SIB1 repetition level, the TB), or the subframe index. The scheduling parameters may depend on the communication duplexing configuration, bandwidth, or frequency hopping configuration, or the like; see [0076 and Table 1] The identifier may contain a multi-bit field, which UE 115-a may use to determine the scheduling parameters for SIB1…; further see claim1’s citations.

	Regarding claim 6, Rico in view of Lee teaches as per claim 1, wherein sending, by the network device, the first dedicated system information according to the scheduling information of the first dedicated system information comprises: sending, by the network device, the first dedicated system information according to the scheduling information of the first dedicated system information in a broadcast manner; Rico refer to [0048] wherein the scheduling parameters for MTC SIB1 (i.e. system information and which is dedicated to MTC (i.e. first indication information indicating at least one piece of dedicated system information supported)) may be determined by a MTC UE based on an identifier in a separate broadcast message (i.e. multiple piece of identification information here) (e.g., in the master information block (MIB i.e. multiple pieces of scheduling information)). An MTC UE may read the broadcast message, interpret the identifier, and ascertain SIB1 scheduling parameters..

	Regarding claim 7, Rico teaches a method for information transmission, comprising:
	receiving, by the terminal device, first dedicated system information according to scheduling information of the first dedicated system information, the scheduling information of the first dedicated system information being comprised in multiple pieces of scheduling information, the multiple pieces of scheduling information, first indication information and multiple pieces of identification information being determined by the network device, the first indication information indicating at least one piece of dedicated system information supported by the network device, the multiple pieces of identification information being configured to identify valid scheduling information in the multiple pieces of scheduling information (Rico in claim 43 teaches about an apparatus (i.e. network device), determines a bandwidth or duplexing configuration for communication with a user equipment (UE); determine a scheduling parameter for a SIB based at least in part on the bandwidth or duplexing configuration; and transmit the SIB according to the scheduling parameter; now refer to Fig. 14 regarding UE receives (from network device) signaling indicative of the scheduling parameter and then eventually receives the SIB (i.e. here system information) according to the scheduling parameter; now refer to [0048] wherein the scheduling parameters for MTC SIB1 (i.e. system information and which is dedicated to MTC (i.e. first indication information indicating at least one piece of dedicated system information supported)) may be determined by a MTC UE based on an identifier in a separate broadcast message (i.e. multiple piece of identification information here) (e.g., in the master information block (MIB i.e. multiple pieces of scheduling information)). An MTC UE may read the broadcast message, interpret the identifier, and ascertain SIB1 scheduling parameters; now refer to [0075].. An identifier may be contained in a broadcast message sent by base station 105-a, for example, in the MIB.. The scheduling parameters may include the SIB1 repetition level, the TB), or the subframe index. The scheduling parameters may depend on the communication duplexing configuration, bandwidth, or frequency hopping configuration, or the like; see [0076 and Table 1] The identifier may contain a multi-bit field, which UE 115-a may use to determine the scheduling parameters for SIB1. By way of example, the following tables illustrate possible multi-bit field identifiers that may be provided in a MIB. For instance, Table 1 (i.e. 2 bit identifier) shows how the identifier may be used to determine the scheduling parameters and how those parameters may depend on the duplexing configuration and bandwidth…). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rico to make system more effective in a way that resource utilization/management can be carried out efficiently in the communication system. But Rico fails state about sending, by a terminal device, a request message to a network device, the request message being configured to request for first dedicated system information; however Lee teaches in [0128] regarding SIBs types including dedicated ones; now refer to Fig. 14 regarding request for SIBs [0136- 0138]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Rico to make system more effective. Having a mechanism of sending, by a terminal device, a request message to a network device, the request message being configured to request for first dedicated system information; greater way resources can be utilized in the communication system to carry out efficient communication in the communication system.

	Regarding claim 9, Rico in view of Lee teaches as per claim 7, wherein the multiple pieces of scheduling information correspond to the multiple pieces of identification information one to one; Rico see to [0075].. An identifier may be contained in a broadcast message sent by base station 105-a, for example, in the MIB (i.e. multiple pieces of scheduling information).. The scheduling parameters may include the SIB1 repetition level, the TB), or the subframe index. The scheduling parameters may depend on the communication duplexing configuration, bandwidth, or frequency hopping configuration, or the like; see [0076 and Table 1] The identifier may contain a multi-bit field, which UE 115-a may use to determine the scheduling parameters for SIB1. By way of example, the following tables illustrate possible multi-bit field identifiers that may be provided in a MIB. For instance, Table 1 (i.e. 2 bit identifier) shows how the identifier may be used to determine the scheduling parameters and how those parameters may depend on the duplexing configuration and bandwidth…

	Regarding claim 11, Rico in view of Lee teaches as per claim 7, wherein each of the multiple pieces of scheduling information corresponds to the at least one piece of dedicated system information; Rico see to [0075].. An identifier may be contained in a broadcast message sent by base station 105-a, for example, in the MIB (i.e. multiple pieces of scheduling information).. The scheduling parameters may include the SIB1 repetition level, the TB), or the subframe index. The scheduling parameters may depend on the communication duplexing configuration, bandwidth, or frequency hopping configuration, or the like; see [0076 and Table 1] The identifier may contain a multi-bit field, which UE 115-a may use to determine the scheduling parameters for SIB1…; further see claim1’s citations.

	Regarding claim 12, Rico in view of Lee teaches as per claim 7, wherein sending, by the network device, the first dedicated system information according to the scheduling information of the first dedicated system information comprises: sending, by the network device, the first dedicated system information according to the scheduling information of the first dedicated system information in a broadcast manner; Rico refer to [0048] wherein the scheduling parameters for MTC SIB1 (i.e. system information and which is dedicated to MTC (i.e. first indication information indicating at least one piece of dedicated system information supported)) may be determined by a MTC UE based on an identifier in a separate broadcast message (i.e. multiple piece of identification information here) (e.g., in the master information block (MIB i.e. multiple pieces of scheduling information)). An MTC UE may read the broadcast message, interpret the identifier, and ascertain SIB1 scheduling parameters..

	Regarding claim 13, Rico teaches a terminal device, comprising: a sender, a receiver a memory and a processor, wherein the memory is configured to store instructions, and the processor is configured to execute the instructions stored in the memory to:
	control the receiver to receive first dedicated system information according to scheduling information of the first dedicated system information, the scheduling information of the first dedicated system information being comprised in multiple pieces of scheduling information, the multiple pieces of scheduling information, first indication information and multiple pieces of identification information being determined by the network device, the first indication information indicating at least one piece of dedicated system information supported by the network device, the multiple pieces of identification information being configured to identify valid scheduling information in the multiple pieces of scheduling information (Rico in claim 43 teaches about an apparatus (i.e. network device), determines a bandwidth or duplexing configuration for communication with a user equipment (UE); determine a scheduling parameter for a SIB based at least in part on the bandwidth or duplexing configuration; and transmit the SIB according to the scheduling parameter; now refer to Fig. 14 regarding UE receives (from network device) signaling indicative of the scheduling parameter and then eventually receives the SIB (i.e. here system information) according to the scheduling parameter; now refer to [0048] wherein the scheduling parameters for MTC SIB1 (i.e. system information and which is dedicated to MTC (i.e. first indication information indicating at least one piece of dedicated system information supported)) may be determined by a MTC UE based on an identifier in a separate broadcast message (i.e. multiple piece of identification information here) (e.g., in the master information block (MIB i.e. multiple pieces of scheduling information)). An MTC UE may read the broadcast message, interpret the identifier, and ascertain SIB1 scheduling parameters; now refer to [0075].. An identifier may be contained in a broadcast message sent by base station 105-a, for example, in the MIB.. The scheduling parameters may include the SIB1 repetition level, the TB), or the subframe index. The scheduling parameters may depend on the communication duplexing configuration, bandwidth, or frequency hopping configuration, or the like; see [0076 and Table 1] The identifier may contain a multi-bit field, which UE 115-a may use to determine the scheduling parameters for SIB1. By way of example, the following tables illustrate possible multi-bit field identifiers that may be provided in a MIB. For instance, Table 1 (i.e. 2 bit identifier) shows how the identifier may be used to determine the scheduling parameters and how those parameters may depend on the duplexing configuration and bandwidth…). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rico to make system more effective in a way that resource utilization/management can be carried out efficiently in the communication system. But Rico fails state about control the sender to send a request message to a network device, the request message being configured to request for first dedicated system information; however Lee teaches in [0128] regarding SIBs types including dedicated ones; now refer to Fig. 14 regarding request for SIBs [0136- 0138]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Rico to make system more effective. Having a mechanism to control the sender to send a request message to a network device, the request message being configured to request for first dedicated system information; greater way resources can be utilized in the communication system to carry out efficient communication in the communication system.

	Regarding claim 15, Rico in view of Lee teaches as per claim 13, wherein the multiple pieces of scheduling information correspond to the multiple pieces of identification information one to one; Rico see to [0075].. An identifier may be contained in a broadcast message sent by base station 105-a, for example, in the MIB (i.e. multiple pieces of scheduling information).. The scheduling parameters may include the SIB1 repetition level, the TB), or the subframe index. The scheduling parameters may depend on the communication duplexing configuration, bandwidth, or frequency hopping configuration, or the like; see [0076 and Table 1] The identifier may contain a multi-bit field, which UE 115-a may use to determine the scheduling parameters for SIB1. By way of example, the following tables illustrate possible multi-bit field identifiers that may be provided in a MIB. For instance, Table 1 (i.e. 2 bit identifier) shows how the identifier may be used to determine the scheduling parameters and how those parameters may depend on the duplexing configuration and bandwidth…

	Regarding claim 17, Rico in view of Lee teaches as per claim 13, wherein each of the multiple pieces of scheduling information corresponds to the at least one piece of dedicated system information; Rico see to [0075].. An identifier may be contained in a broadcast message sent by base station 105-a, for example, in the MIB (i.e. multiple pieces of scheduling information).. The scheduling parameters may include the SIB1 repetition level, the TB), or the subframe index. The scheduling parameters may depend on the communication duplexing configuration, bandwidth, or frequency hopping configuration, or the like; see [0076 and Table 1] The identifier may contain a multi-bit field, which UE 115-a may use to determine the scheduling parameters for SIB1…; further see claim1’s citations.

	Regarding claim 18, Rico in view of Lee teaches as per claim 13, wherein the processor is further configured to execute the instructions stored in the memory to control the receiver to: receive the first dedicated system information according to the scheduling information of the first dedicated system information in a broadcast manner; Rico refer to [0048] wherein the scheduling parameters for MTC SIB1 (i.e. system information and which is dedicated to MTC (i.e. first indication information indicating at least one piece of dedicated system information supported)) may be determined by a MTC UE based on an identifier in a separate broadcast message (i.e. multiple piece of identification information here) (e.g., in the master information block (MIB i.e. multiple pieces of scheduling information)). An MTC UE may read the broadcast message, interpret the identifier, and ascertain SIB1 scheduling parameters..

Claim(s) 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. (US Pub. No. 2016/0374109 A1), hereafter Rico in view of Lee et al. (US Pub. No. 2015/0195774 A1) and in further view of Lu et al. (US Pub. No. 2019/0274094 A1).

	Regarding claim 2, Rico in view of Lee teaches as per claim 1, but Rico fails to teach about wherein the multiple pieces of scheduling information and the multiple pieces of identification information are sent by the network device to the terminal device simultaneously; however Lu teaches as discussed above see an abstract regarding determining a position of an SI window corresponding to each piece of SI (i.e. hence SI windows are pieces of SI (system information); see [0007]), and determining a configuration parameter of each SI window in accordance with the position of the SI window (i.e. here position represents identity of that piece or window carrying in the eSIB and SI (system information(SI) having multiple SI windows (pieces) can be scheduling information)); transmitting a DRS to a UE, the configuration parameter of each SI window being carried in an eSIB in the DRS; and transmitting the SI to the UE through each SI window. Each SI window corresponds to one piece of SI, and parts of the SI windows are configured in a radio link measurement window for a serving cell to which the UE belongs; now refer to [0079] wherein … the SI transmitted simultaneously with the eSIB may also be the SI other than the first piece of SI. It should be further appreciated that, when the eSIB and the SI are transmitted simultaneously within the DRS subframe….hence here UE receives simultaneously the eSIB having identity of each piece (which is a valid identity in order to validate each pieces of SI) and scheduling information (SI)]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lu with the teachings of Rico in view of Lee to make system more effective. Having a mechanism wherein the multiple pieces of scheduling information and the multiple pieces of identification information are sent by the network device to the terminal device simultaneously; greater way resources can be managed/utilized by carrying out simultaneous data communication in the communication system.

	Regarding claim 8, Rico in view of Lee teaches as per claim 7, but Rico fails to teach about wherein the multiple pieces of scheduling information and the multiple pieces of identification information are sent by the network device to the terminal device simultaneously; however Lu teaches as discussed above see an abstract regarding determining a position of an SI window corresponding to each piece of SI (i.e. hence SI windows are pieces of SI (system information); see [0007]), and determining a configuration parameter of each SI window in accordance with the position of the SI window (i.e. here position represents identity of that piece or window carrying in the eSIB and SI (system information(SI) having multiple SI windows (pieces) can be scheduling information)); transmitting a DRS to a UE, the configuration parameter of each SI window being carried in an eSIB in the DRS; and transmitting the SI to the UE through each SI window. Each SI window corresponds to one piece of SI, and parts of the SI windows are configured in a radio link measurement window for a serving cell to which the UE belongs; now refer to [0079] wherein … the SI transmitted simultaneously with the eSIB may also be the SI other than the first piece of SI. It should be further appreciated that, when the eSIB and the SI are transmitted simultaneously within the DRS subframe….hence here UE receives simultaneously the eSIB having identity of each piece (which is a valid identity in order to validate each pieces of SI) and scheduling information (SI)]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lu with the teachings of Rico in view of Lee to make system more effective. Having a mechanism wherein the multiple pieces of scheduling information and the multiple pieces of identification information are sent by the network device to the terminal device simultaneously; greater way resources can be managed/utilized by carrying out simultaneous data communication in the communication system.

	Regarding claim 14, Rico in view of Lee teaches as per claim 13, but Rico fails to teach about wherein the multiple pieces of scheduling information and the multiple pieces of identification information are sent by the network device to the terminal device simultaneously; however Lu teaches as discussed above see an abstract regarding determining a position of an SI window corresponding to each piece of SI (i.e. hence SI windows are pieces of SI (system information); see [0007]), and determining a configuration parameter of each SI window in accordance with the position of the SI window (i.e. here position represents identity of that piece or window carrying in the eSIB and SI (system information(SI) having multiple SI windows (pieces) can be scheduling information)); transmitting a DRS to a UE, the configuration parameter of each SI window being carried in an eSIB in the DRS; and transmitting the SI to the UE through each SI window. Each SI window corresponds to one piece of SI, and parts of the SI windows are configured in a radio link measurement window for a serving cell to which the UE belongs; now refer to [0079] wherein … the SI transmitted simultaneously with the eSIB may also be the SI other than the first piece of SI. It should be further appreciated that, when the eSIB and the SI are transmitted simultaneously within the DRS subframe….hence here UE receives simultaneously the eSIB having identity of each piece (which is a valid identity in order to validate each pieces of SI) and scheduling information (SI)]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lu with the teachings of Rico in view of Lee to make system more effective. Having a mechanism wherein the multiple pieces of scheduling information and the multiple pieces of identification information are sent by the network device to the terminal device simultaneously; greater way resources can be managed/utilized by carrying out simultaneous data communication in the communication system.

Claim(s) 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. (US Pub. No. 2016/0374109 A1), hereafter Rico in view of Lee et al. (US Pub. No. 2015/0195774 A1) and in further view of Yu et al. (US Pub. No. 2018/0255529 A1).

	Regarding claim 4, Rico in view of Lee teaches as per claim 1, but Rico fails to teach about wherein the scheduling information for the first dedicated system information comprises period information of the first dedicated system information; however Yu states in context with [0301- 0303] teaches in [0304] about The SIB1 includes scheduling information and a period of an SI message…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Rico in view of Lee to make system more standardized.

	Regarding claim 10, Rico in view of Lee teaches as per claim 7, but Rico fails to teach about wherein the scheduling information for the first dedicated system information comprises period information of the first dedicated system information; however Yu states in context with [0301- 0303] teaches in [0304] about The SIB1 includes scheduling information and a period of an SI message…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Rico in view of Lee to make system more standardized.

	Regarding claim 16, Rico in view of Lee teaches as per claim 13, but Rico fails to teach about wherein the scheduling information for the first dedicated system information comprises period information of the first dedicated system information; however Yu states in context with [0301- 0303] teaches in [0304] about The SIB1 includes scheduling information and a period of an SI message…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Rico in view of Lee to make system more standardized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468